Citation Nr: 1527899	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-07 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to the Veteran's service-connected diabetes mellitus. 

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, also addressed as carpal tunnel or right ulnar tunnel, to include as secondary to the Veteran's service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active duty service from November 1970 to December 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that he has symptoms of erectile dysfunction and peripheral neuropathy of the upper extremities (also claimed as carpal tunnel syndrome) that are secondary to the Veteran's diabetes mellitus.  The VA examiner in December 2008 noted that the Veteran's testing showed no evidence of diffuse neuropathy as seen in those with diabetes.  He also noted that the Veteran's erectile dysfunction pre-dated his diabetes mellitus.  He did not provide an aggravation opinion for either claimed disability.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (held that a medical opinion that focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition).  He also did not address the Veteran's diagnosed carpal tunnel syndrome.

As the examiner did not provide a rationale for his opinions and failed to address the issue of aggravation, the Board finds that the opinions are not adequate.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Hicks v. Brown, 8 Vet.App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).  A new VA examination should be obtained to ensure all possible avenues of service-connection are addressed.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his erectile dysfunction and carpal tunnel symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding his carpal tunnel syndrome and his erectile dysfunction.  The examiner should review the claims file and note all current diagnoses, to include if peripheral neuropathy, right ulnar tunnel, or carpal tunnel are present.  The examiner should then address the following questions:

a.)  Is it at least as likely as not that the Veteran's peripheral neuropathy or carpal tunnel of the upper extremities had their onset in service, within one year of service discharge, or are otherwise directly related to his active service.

b.)  Is it at least as likely as not that any symptoms of peripheral neuropathy or carpal tunnel of the upper extremities was caused by the Veteran's service-connected diabetes mellitus?  

c.)  Is it at least as likely as not that any peripheral neuropathy or carpal tunnel of the upper extremities was aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected diabetes mellitus?  

d.)  Is it at least as likely as not that the Veteran's erectile dysfunction was caused by his service-connected diabetes mellitus?

e.)  Is it at least as likely as not that the Veteran's erectile dysfunction was aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected diabetes mellitus?

A rationale should be provided for all findings and conclusions and should be set forth in a legible report.  

4.  The Veteran must be advised of the importance of reporting to the VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.   A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




